This appeal was filed January 3, 1911. Plaintiffs in error have filed no brief, nor has any excuse been offered for their failure to do so. It is evident that the proceedings have been abandoned. The appeal should, therefore, be dismissd for want of prosecution under rule 7 (20 Okla. viii, 95 Pac. vi) of this court. Hass v. McCampbell, 27 Okla. 290, 111 P. 543; Maddinv. McCormick, 27 Okla. 779, 117 P. 200; Bender v. Bender etal., 30 Okla. 288, 119 P. 205; Cox v. Rogers, 30 Okla. 296,119 P. 205; McClelland v. Witherall, 30 Okla. 287,119 P. 205.
By the Court: It is so ordered. *Page 827